Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 08/21/2021 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 08/02/2021 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US patent a No. 11115431. 
Claims 1-20 recite similar limitations as claims 1-18 of US patent No. 11115431 as follows: 
       Instant application
    US patent No. 11115431
    Claim 1.  A method comprising: performing, by a vulnerability assessment system implemented by one or more computing devices: receiving scan configuration data that indicates: a plurality of known devices in a computer network known to the vulnerability assessment system, wherein each known device has respective features, and whether individual ones of the known devices are to be scanned for vulnerabilities; receiving network activity data from the computer network, wherein the network activity data indicates an unknown device in the network that is unknown to the vulnerability assessment system; determining, using a machine learned classifier, to scan the unknown device for vulnerabilities, wherein the machine learned classified is trained based on the respective features of the known devices, and the determination is made based on features of the unknown device; in response to the determination, generating a message to a user interface indicating the determination of the machine learned classifier to scan the unknown device; and in response to user input, updating the scan configuration data to enable scanning of the unknown device.  





Claims 11 and 19.
Claim 1. A method for identifying a network vulnerability, the method comprising: receiving, using an interface, scan configuration data from a vulnerability assessment device, wherein the scan configuration data comprises at least one device that is known to the vulnerability assessment device, whether the at least one known device is scanned by the vulnerability assessment device, and at least one feature related to the at least one known device; receiving, using the interface, network activity data including at least one device that is unknown to the vulnerability assessment device; determining, using a processor executing instructions stored on a memory and providing a classifier, whether the at least one unknown device shares at least one feature with a known device that is scanned; scanning, using the vulnerability assessment device, the at least one unknown device to identify any vulnerabilities of the at least one unknown device after the processor determines the at least one unknown device shares at least one feature with a known device that is scanned; and updating the scan configuration data in a disabled state and presenting the updated scan configuration data to an operator using a user interface before the vulnerability assessment device scans the at least one unknown device. 

Claim 10.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 11115431 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 11115431 substantially discloses the subject matter of claim 1 of the instant Application.
This is an obviousness-type double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20190068650 A1 – Castel describes relates to the technical field of special-purpose machines that facilitate network security, including computerized variants of such special-purpose machines and improvements to such variants, and to the technologies by which such special-purpose machines become improved compared to other special-purpose machines that facilitate network security. In particular, the present disclosure addresses systems and methods for automating network security configurations in a network security device.
20190050578 A1 – CHOI describes assessing cybersecurity vulnerabilities in a system operated in an environment in which it is impossible to assess vulnerabilities in a typical network environment based on Transmission Control Protocol/Internet Protocol (TCP/IP).

US 20170046519 A1 – Cam describes cyber security assessment and, more particularly, to a system, method and apparatus for assessing a cyber risk within an operational technology infrastructure.

US 20060101517 A1 – Banzhof – describes a computer vulnerability resolution system which utilizes inventory management processes to enhance remediation of vulnerable computer systems forming part of a computer network being remediated by the computer vulnerability resolution system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491